Citation Nr: 0719182	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-16 984	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.



REPRESENTATION

Appellant represented by:	United Spinal Association



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1967 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In March 2007, the RO sent a letter to the veteran notifying 
him that his appeal was being certified to the Board.  He was 
asked to notify VA if he wished to appear personally before 
the Board and give testimony concerning his appeal.  
Later that month, his representative sent a letter to the RO 
requesting the veteran be scheduled for a hearing before the 
Board at the RO (Travel Board hearing).  This must be done 
before adjudicating his claims.  38 C.F.R. § 20.700(a) 
(2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

